Opinion issued January 29, 2015




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-14-00855-CR
                           ———————————
                NICOLAS WARREN THOMPSON, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 177th District Court
                           Harris County, Texas
                       Trial Court Case No. 1390979


                         MEMORANDUM OPINION

      On December 30, 2014, appellant, Nicolas Warren Thompson, filed a

motion to dismiss this appeal. The motion to dismiss complies with Texas Rule of

Appellate Procedure 42.2(a) and no prior decision has issued in this case. See TEX.
R. APP. P. 42.2(a), (b). Accordingly, we grant the motion and dismiss the appeal.

We dismiss any other pending motions as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Bland and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2